Exhibit 10.25

ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (“Agreement”) is entered into as of November 30,
2011 (“Effective Date”) by and between SA Pathology, a unit of Central Adelaide
Local Health Network Inc, incorporated under the Health Care Act of 2008, having
its principal place of business at Frome Road, Adelaide, South Australia,
Australia (“SA Pathology”) and BMRN Bears Ltd., an Irish corporation resident in
The Bahamas having its principle place of business at 60 Montrose Ave, Nassau,
Bahamas (“BioMarin”) (each of the above companies also referred to individually
as “Party” and collectively as “Parties”).

RECITALS

WHEREAS, SA Pathology and BioMarin’s Affiliate, BioMarin Pharmaceutical Inc.,
(“BPI”) have entered into a License Agreement dated February 7, 2007 (“License
Agreement”) relating to certain intellectual property related to
N-acetylgalactosamine-4-sulfatase whereby BioMarin was granted an exclusive
license to such intellectual property, referred to herein as the Transferred
Assets; and

WHEREAS, SA Pathology is the exclusive owner of the Transferred Assets; and

WHEREAS, BioMarin desires to acquire from SA Pathology, and SA Pathology desires
to assign to BioMarin, the Transferred Assets subject to and in accordance with
the provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, SA Pathology and BioMarin agree as follows:

 

1. Definitions. In addition to the terms defined elsewhere in this agreement,
the following terms shall have the following meanings:

 

  1.1. “Affiliate” of a Party means any person or entity that directly or
indirectly controls, is controlled by, or is under common control with such
Party, where “control” means if a Party: (a) owns, directly or indirectly, fifty
percent (50%) or more of (i) the voting stock or shareholders’ equity of a
corporation, (ii) the partnership interests in a partnership, or (iii) the
membership interests in a limited liability company; or (b) possesses, directly
or indirectly, the power to direct or cause the direction of the management and
policies of the entity or person or the power to elect more than fifty percent
(50%) of the members of the governing body of the entity;

 

  1.2. “Law” means any local, state, or national rule, regulation, statute or
law, or governmental agency regulation, in any jurisdiction relevant to the
activities undertaken pursuant to this Agreement, the Transferred Assets, or
applicable to either of the Parties with respect to any matters set forth
herein;

 

  1.3. “Patent” shall mean the rights and interests in and to issued patents and
pending patent applications in any country, including, without limitation, all
provisional applications, substitutions, continuations, continuations-in-part,
divisionals and renewals, all letters patent granted thereon, if any, and all
reissues, re-examinations, re-registrations and extensions thereof, and
supplemental protection certificates of invention and utility models;

 

- 1 -



--------------------------------------------------------------------------------

  1.4. “Transferred Assets” means Transferred Patents and Transferred Know-How;

 

  1.5. “Transferred Know-How” means all “Licensed Technology” as such term is
used in the License Agreement, other than the Transferred Patents; and

 

  1.6. “Transferred Patents” means all Patents included with the “Licensed
Technology” as such term is used in the License Agreement, including, without
limitation, those Patents listed on Exhibit A.

 

2. Construction and Interpretation.

 

  2.1. The Section headings in this Agreement are for convenience of reference
only, will not be deemed to be a part of this Agreement, and will not be
referred to in connection with the construction or interpretation of this
Agreement. All references in this Agreement to “Sections” are intended to refer
to Sections of this Agreement.

 

  2.2. Any rule of construction to the effect that ambiguities are to be
resolved against the drafting Party will not be applied in the construction or
interpretation of this Agreement.

 

  2.3. As used in this Agreement, the words “include” and “including” and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation”.

 

  2.4. The Exhibits form part of this Agreement and shall have effect as if set
out in full in the body of this Agreement. Any reference to this Agreement
includes the Exhibits.

 

  2.5. Save where the contrary is indicated, any reference in this Agreement to:

 

  2.5.1. words importing the singular shall include the plural and vice versa;

 

  2.5.2. any reference to a “person” includes any individual, company,
corporation, unincorporated association or body (including a partnership, trust,
fund, joint venture or consortium), government, state, agency, organisation or
other entity whether or not having separate legal personality;

 

  2.5.3. any person (including the Parties) shall be construed so as to include
its and any subsequent successors, transferees and assigns in accordance with
their respective interests;

 

  2.5.4. this Agreement or any other agreement or document shall be construed as
a reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated, replaced or supplemented; and

 

- 2 -



--------------------------------------------------------------------------------

  2.5.5. a provision of law (including Law generally) is a reference to that
provision as extended, applied, amended or re-enacted and includes any
subordinate legislation.

 

3. Assignment of Transferred Assets.

 

  3.1. Subject to the terms and conditions of this Agreement, SA Pathology
hereby sells, assigns, transfers, conveys and delivers to BioMarin, and BioMarin
hereby purchases, accepts and acquires from SA Pathology, all right, title and
interest in, to and under the Transferred Assets. On the Effective Date, SA
Pathology shall execute and deliver the Patent Assignment attached hereto as
Exhibit B.

 

  3.2. BioMarin does not assume, shall not take subject to and shall not be
liable for, any liabilities or obligations of any kind or nature, whether
absolute, contingent, accrued, known or unknown, of SA Pathology or any
Affiliate of SA Pathology related to the ownership of the Transferred Assets
prior to the Effective Date. To this extent, SA Pathology shall remain liable
for all payments (if any) related to the ownership of the Transferred Assets up
to and as of the Effective Date.

 

  3.3. At closing BioMarin shall assume, shall take and shall be liable for, any
liabilities or obligations of any kind or nature, whether absolute or
contingent, related to the ownership of the Transferred Assets after the
Effective Date.

 

  3.4. Neither Party shall have any implied rights or implied obligations in
connection with this Agreement. Rather, each Party’s rights and obligations
shall be solely as expressly set forth in this Agreement.

 

  3.5. SA Pathology hereby assigns the License Agreement to BioMarin, provided
that as a condition to executing this Agreement, BPI shall execute the
acknowledgement attached hereto as Exhibit C. BioMarin hereby guarantees BPI’s
obligations under such acknowledgement.

 

  3.6. Further Assurances. SA Pathology agrees to complete and execute such
additional transfer documentation, and to take such additional actions, at no
cost to BioMarin, to give effect to transfer and assignment described in this
Section 3.

 

4. Consideration. In consideration for the assignment to BioMarin described in
Section 3, BioMarin shall pay SA Pathology by wire transfer to the account
specified on Exhibit D the sum of Eighty One Million United States Dollars
(US$81,000,000). All amounts required to be paid to SA Pathology pursuant to
this Agreement shall be made free and clear of any taxes, duties, levies, fees
or charges.

 

5. Confidentiality.

 

  5.1. Confidential Information Defined. Confidential Information means all
information embodied in the Transferred Assets other than information which:
(i) becomes part of the public domain without the fault of SA Pathology; (ii) is
rightfully obtained by the SA Pathology from a third party with the right to
transfer such information without obligation of confidentiality.

 

- 3 -



--------------------------------------------------------------------------------

  5.2. Maintenance of Confidential Information. SA Pathology agrees that SA
Pathology will take measures to maintain the confidentiality of the Confidential
Information equivalent to those measures SA Pathology uses to maintain the
confidentiality of its own confidential information of like importance but in no
event less than reasonable measures and shall not use any Confidential
Information other than in the furtherance of this Agreement. SA Pathology will
give immediate notice to BioMarin of any unauthorized use or disclosure of the
Confidential Information that comes to the attention of SA Pathology and agrees
to assist BioMarin in remedying such unauthorized use or disclosure. SA
Pathology may disclose Confidential Information as may be required by law, a
court order, or a governmental agency with jurisdiction, provided that before
making such a disclosure SA Pathology first notifies BioMarin promptly and in
writing and cooperates with BioMarin, at BioMarin’s reasonable request and
expense, in any lawful action to contest or limit the scope of such required
disclosure.

 

6. Mutual Representations and Warranties. Each Party represents and warrants to
the other that:

 

  6.1. it is a corporation, duly incorporated and validly existing under the law
of its jurisdiction of incorporation;

 

  6.2. it has full right, power, and authority to enter into this Agreement and
to perform its obligations and duties under this Agreement;

 

  6.3. it has obtained all authorizations required or desirable:

 

  6.3.1. to enable it to lawfully enter into, exercise its rights and comply
with its obligations in this Agreement; and

 

  6.3.2. to make this Agreement admissible in evidence in its jurisdiction of
incorporation; and

 

  6.4. the entry into and performance by it of, and the transactions
contemplated by, this Agreement do not and will not conflict with:

 

  6.4.1. any law or regulation applicable to it;

 

  6.4.2. any agreement or instrument binding upon it.

 

7. Representations and Warranties By SA Pathology. SA Pathology represents and
warrants:

 

  7.1. on the Effective Date, that it has full right, power, and authority to
assign the Transferred Assets to BioMarin in accordance with the terms of this
Agreement and SA Pathology or its Affiliates have not entered into any
inconsistent or conflicting arrangement, or granted any inconsistent or
conflicting rights or exclusivity;

 

- 4 -



--------------------------------------------------------------------------------

  7.2. on the Effective Date, that if based on an invention made by an employee
of SA Pathology, Transferred Assets have been effectively, unconditionally,
irrevocably and fully transferred to SA Pathology pursuant to the Law;

 

  7.3. on the Effective Date, that it has not granted any security interest,
option, lien, license, or encumbrance of any nature with respect to any
Transferred Patent or Transferred Know-How;

 

  7.4. the Transferred Assets include all of the Licensed Technology, as defined
in the License Agreement, as of the Effective Date and, to SA Pathology’s
knowledge there is no additional intellectual property in development by SA
Pathology of its Affiliates that is or is likely to be automatically included
within the Licensed Technology pursuant to the terms of the License Agreement

 

  7.5. on the Effective Date, that it has not received at any time written
notice from any third party alleging that BPI’s practice of the Transferred
Assets infringes the intellectual property rights of that third party; and

 

  7.6. on the Effective Date, that, to SA Pathology’s knowledge, no court,
patent office or other proceeding is pending or threatened, nor has any written
claim been received by SA Pathology, which challenges or challenged the
legality, validity, or enforceability of the Transferred Patents or any of them.

 

8. Disclaimer. Except as provided above, neither Party makes any
representations, extends any warranties of any kind, assumes any responsibility
or obligations whatsoever, or confers any right by implication, estoppel, or
otherwise, other than the licenses, rights, and warranties expressly granted
herein.

 

9. General.

 

  9.1. Governing Law. This Agreement will be construed in accordance with and
governed in all respects by the laws of England and Wales.

 

  9.2. Waiver. The waiver by either Party of a breach of a default of any
provision of this Agreement by the other Party shall not be construed as a
waiver of any succeeding breach of the same or any other provision, nor shall
any delay or omission on the part of either Party to exercise or avail itself of
any right, power or privilege that it has or may have hereunder operate as a
waiver of any right, power or privilege by such Party.

 

  9.3. Notices. Any notice or other communication in connection with this
Agreement must be in writing and shall be effective when delivered to the
addressee at the address listed below or such other address as the addressee
shall have specified in a notice actually received by the addressor.

 

- 5 -



--------------------------------------------------------------------------------

If to SA PATHOLOGY:

Berg Lawyers

89 King William Street

Adelaide, SA 5000

Australia

ATTN: Shaun Berg

If to BioMarin:

BMRN Bears Ltd.

60 Montrose St.

Nassau, NP

The Bahamas

ATTN: Managing Director

With a copy to:

BioMarin Pharmaceutical Inc.

105 Digital Drive

Novato, California 94949

ATTN: General Counsel

 

  9.4. Entire Agreement. This Agreement contains the full understanding of the
Parties with respect to the subject matter hereof and supersedes all prior
understandings and writings relating thereto. No waiver, alteration or
modifications of any of the provisions hereof shall be binding unless made in
writing and signed by the Parties by their respective officers thereunto duly
authorized.

 

  9.5. Severability. In the event that any provision of this Agreement is held
by a court of competent jurisdiction to be unenforceable or invalid, the
validity and enforceability of the remaining provisions shall not be affected,
and the rights and obligations of the Parties shall be construed and enforced as
if the Agreement did not contain the particular provisions held to be invalid or
unenforceable.

 

  9.6. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and their permitted successors and assigns.
Nothing in this Agreement, express or implied, is intended to or shall confer
upon any other person any right, benefit or remedy of any nature whatsoever
under or by reason of this Agreement.

 

  9.7. Construction. The Parties agree that each Party has reviewed this
Agreement and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party shall not apply to the interpretation
of this Agreement.

 

  9.8. Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

- 6 -



--------------------------------------------------------------------------------

  9.9. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

 

  9.10. Stamp Duty. All stamp duty and penalties in respect of this Agreement or
the transfer or assignment of any property agreed to be sold or in respect of
any instrument or transaction contemplated by this Agreement, shall be borne and
paid by SA Pathology.

(Signature Page Follow)

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
date first above written.

 

SA PATHOLOGY     THE COMMON SEAL of MINISTER FOR HEALTH AND AGEING (acting as a
body corporate and for and on behalf of the Crown in the right of the State of
South Australia) was hereunto affixed by authority of the Minister in presence
of:        

/s/ John David Hill

   

 

Hon. John David Hill MP

   

 

/s/ David Colin Panter

Signature of witness

David Colin Panter

Name of witness in full

 

BIOMARIN By:  

/s/ G. Eric Davis

Name:  

G. Eric Davis

Title:  

Managing Director

Date:  

17 Nov, 2011

 

- 8 -



--------------------------------------------------------------------------------

Exhibit A

TRANSFERRED PATENTS

 

SERIALNO

 

PATENTNO

 

PUBLNO

 

TITLE

 

STATUS

 

FILE

 

PUBL

 

ISSUE

 

EXPIRATION

2003290642   2003290642   WO04043373   PRECURSOR OF
N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF TREATMENT USING SAID ENZYME AND
METHODS FOR PRODUCING AND PURIFYING SAID ENZYME   ISSUED   11/7 /2003  
6 /3 /2004   10/23/2008   11/7 /2023 200380105922.9   200380105922.9    
PRECURSOR OF N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF TREATMENT USING SAID
ENZYME AND METHODS FOR PRODUCING AND PURIFYING SAID ENZYME   ISSUED   11/7 /2003
  1 /25/2006   3 /12/2008   11/7 /2023 PA/a/2005/004880   260695  
WO/2004/043373   PRECURSOR OF N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF
TREATMENT USING SAID ENZYME AND METHODS FOR PRODUCING AND PURIFYING SAID ENZYME
  ISSUED   11/7 /2003   5 /27/2004   9 /22/2008   11/7 /2023 2004-551853  
4459059   WO04043373   PRECURSOR OF N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS
OF TREATMENT USING SAID ENZYME AND METHODS FOR PRODUCING AND PURIFYING SAID
ENZYME   ISSUED   11/7 /2003   3 /30/2006   2 /19/2010   11/7 /2023 10/704,365  
6,972,124     PRECURSOR OF N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF
TREATMENT USING SAID ENZYME AND METHODS FOR PRODUCING AND PURIFYING SAID ENZYME
  ISSUED   11/7 /2003     12/6 /2005   11/7 /2023 10/290,908   6,866,844   US
2004-0101524 A1   PRECURSOR OF N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF
TREATMENT USING SAID ENZYME AND METHODS FOR PRODUCING AND PURIFYING SAID ENZYME
  ISSUED   11/7 /2002   5 /27/2004   3 /15/2005   11/7 /2022 092131341   I327919
  WO/2004/043373   PRECURSOR OF N-ACETYLGAL;ACTOSAMINE-4-SULFATASE, METHODS OF
TREATMENT USING SAID ENZYME AND METHODS FOR PRODUCING AND PURIFYING SAID ENZYME
  ISSUED   11/7 /2003   5 /27/2004   8 /1 /2010   11/6 /2023



--------------------------------------------------------------------------------

SERIALNO

 

PATENTNO

 

PUBLNO

 

TITLE

 

STATUS

 

FILE

 

PUBL

 

ISSUE

 

EXPIRATION

2098/DELNP/2005   246952   WO/2004/043373   PRECURSOR OF
N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF TREATMENT USING SAID ENZYME AND
METHODS FOR PRODUCING AND PURIFYING SAID ENZYME   ISSUED   11/7 /2003  
5 /27/2004   3 /23/2011   11/7 /2023 2001255771   2001255771     ENZYMES USEFUL
FOR TREATING AND METHODS FOR TREATING MPS-VI AND CELL LINES FOR PRODUCING SUCH
ENZYMES RECOMBINANTLY   ISSUED   4 /25/2001     9 /13/2007   3 /20/2022
10011421.4     2327414   PRECURSOR OF N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS
OF TREATMENT USING SAID ENZYME AND METHODS FOR PRODUCING AND PURIFYING SAID
ENZYME   PENDING   11/7 /2003   6 /1 /2011     11/7 /2023 2,502,928    
WO2004/043373   PRECURSOR OF N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF
TREATMENT USING SAID ENZYME AND METHODS FOR PRODUCING AND PURIFYING SAID ENZYME
  PENDING   11/7 /2003   5 /27/2004     11/7 /2023 2009-500514     2009-529885  
ASSAYS FOR DETECTION OF ANTIBODIES TO LYSOSOMAL ENZYMES   PENDING   3 /16/2007  
8 /27/2009     3 /16/2027 06102425.5     WO/2004/043373   PRECURSOR OF
N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF TREATMENT USING SAID ENZYME AND
METHODS FOR PRODUCING AND PURIFYING SAID ENZYME   PENDING   11/7 /2003   4
/13/2006     11/7 /2023 PI 0316039-4     WO/2004/043373   PRECURSOR OF
N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF TREATMENT USING SAID ENZYME AND
METHODS FOR PRODUCING AND PURIFYING SAID ENZYME   PENDING   11/7 /2003   5
/27/2004     11/7 /2023 P030104118     AR 042019 A1   PRECURSOR OF
N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF TREATMENT USING SAID ENZYME AND
METHODS FOR PRODUCING AND PURIFYING SAID ENZYME   PENDING   11/6 /2003   6 /8
/2005     11/6 /2023 2,443,555     WO 0183722 A2   ENZYMES USEFUL FOR TREATING
AND METHODS FOR TREATING MPS-VI AND CELL LINES FOR PRODUCING SUCH ENZYMES
RECOMBINANTLY   PENDING   4 /25/2001   11/8 /2001     4 /25/2021



--------------------------------------------------------------------------------

SERIALNO

 

PATENTNO

 

PUBLNO

 

TITLE

 

STATUS

 

FILE

 

PUBL

 

ISSUE

 

EXPIRATION

03783223.5     1565209   PRECURSOR OF N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS
OF TREATMENT USING SAID ENZYME AND METHODS FOR PRODUCING AND PURIFYING SAID
ENZYME   PENDING   11/7 /2003   8 /24/2005     11/7 /2023 168435    
WO/2004/043373   PRECURSOR OF N-ACETYLGALACTOSAMINE-4-SULFATASE, METHODS OF
TREATMENT USING SAID ENZYME AND METHODS FOR PRODUCING AND PURIFYING SAID ENZYME
  PENDING   11/7 /2003   5 /27/2004     11/7 /2023



--------------------------------------------------------------------------------

Exhibit B

Patent Assignment



--------------------------------------------------------------------------------

ASSIGNMENT AGREEMENT

This assignment agreement (“Assignment”) is entered into the 30th day of
November, 2011 (“Effective Date”) by and between SA Pathology, a unit of Central
Adelaide Local Health Network Inc., incorporated under the Health Care Act of
2008, having its principal place of business at Frome Road, Adelaide, South
Australia, Australia (“Assignor”), and BMRN Bears Ltd., an Irish corporation
resident in The Bahamas having its principle place of business at 60 Montrose
Ave, Nassau, Bahamas (“Assignee”).

For good and valuable consideration, the receipt and sufficiency of which are
agreed, Assignor hereby irrevocably sells, assigns and transfers to Assignee and
its successors, assigns and legal representatives, Assignor’s entire right,
title and interest, both legal and equitable, throughout the world, in the
patents and patent applications listed in the attached Schedule A, and to the
inventions described therein and improvements thereof, all related U.S., PCT and
foreign patent applications including those claiming priority thereto anywhere
in the world, all continuations, divisionals and continuations-in-part of any of
the foregoing, patents issuing from any of the foregoing, and reissues,
reexaminations, extensions and foreign equivalents thereof and supplementary
protection certificates allowed on any of the foregoing (collectively the
“Patent Rights”) for Assignee’s own use and enjoyment, and for the use and
enjoyment of its successors, assigns or other legal representatives, as fully
and entirely as the same would have been held and enjoyed by Assignor if this
Assignment and sale had not been made; together with all income, royalties,
damages or payments due or payable as of the Effective Date or thereafter,
including, without limitation, all claims for damages by reason of past, present
or future infringement or other unauthorized use of the Patent Rights, with the
right to sue for, and collect the same for its own use and enjoyment, and for
the use and enjoyment of its successors, assigns, or other legal
representatives.

Upon the request of Assignee, the undersigned agrees to execute any and all
documents and take actions reasonably requested to effectuate this assignment
and Assignee’s rights in the Patent Rights, including any oath or affidavit
relating thereto, to cooperate to the best of the ability of the undersigned
with Assignee in preparing and executing statements and giving and producing
evidence in support of the Patent Rights, and to perform any and all acts
reasonably requested by Assignee to obtain, enforce and defend the Patent Rights
and vest all rights therein to Assignee as fully and entirely as the same would
have been held and enjoyed by the undersigned if this Assignment had not been
executed.



--------------------------------------------------------------------------------

The parties execute and deliver this Assignment by their respective signatories
below.

 

SA Pathology, a unit of Central Adelaide Local Health Network Inc THE COMMON
SEAL of MINISTER FOR HEALTH AND AGEING (acting as a body corporate and for and
on behalf of the Crown in the right of the State of South Australia) was
hereunto affixed by authority of the Minister in presence of:        

/s/ John David Hill

   

 

Hon. John David Hill MP

   

 

/s/ David Colin Panter

Signature of witness

David Colin Panter

Name of witness in full

 

BMRN Bears Ltd.

G. Eric Davis

Name:  

G. Eric Davis

Title:  

Managing Director



--------------------------------------------------------------------------------

Exhibit C

BPI Acknowledgement

BioMarin Pharmaceutical Inc., a Delaware corporation (“BPI”) hereby acknowledges
that it affiliate, BMRN Bears Ltd., an Irish corporation resident in The Bahamas
(“BBL”), is purchasing certain intellectual property under lying that certain
License Agreement by and between BPI and SA Pathology, a unit of Central
Adelaide Local Health Network Inc, incorporated under the Health Care Act of
2008 (“SA Pathology”) dated February 7, 2007 (“License Agreement”) pursuant to
an Asset Purchase Agreement dated November 30, 2011 (the “APA”). BPI further
acknowledges that SA Pathology is entering into the APA in reliance on this
acknowledgement and the commitments made by BPI herein. On such basis, BPI
commits that:

 

1. BPI hereby consents to the assignment of the License Agreement as
contemplated in the APA.

 

2. On or before January 31, 2012, BPI shall prepare a royalty report covering
the period from October 1 through the day prior to the Effective Date and shall
concurrently pay the royalty payable to SA Pathology through the day prior to
the Effective Date; and

 

3. As between BPI and SA Pathology, for purposes of determining the ongoing
rights and obligations of BPI and SA Pathology, the License Agreement shall be
deemed to have terminated on the Effective Date of the APA.

 

4. BPI hereby unconditionally guarantees the payment by BBL to SA Pathology as
contemplated in Section 4 of the APA.

Executed on behalf of BioMarin Pharmaceutical Inc.

 

/s/ G. Eric Davis

Name:  

G. Eric Davis

Title:  

Sr. VP, General Counsel



--------------------------------------------------------------------------------

Exhibit D

Wire Transfer Instructions

[Account Information Redacted.]